               Case 18-12491-CSS              Doc 1405        Filed 08/28/19         Page 1 of 12



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                         :
In re:                                   :                      Chapter 11
                                         :
Promise Healthcare Group, LLC, et al., 1 :                      Case No. 18-12491 (CSS)
                                         :
                     Debtors.            :                      (Jointly Administered)
                                         :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

        I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On August 23, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A and via First Class Mail and Email on Philip Jackson
[MMLID 8133000], c/o Rusty Messer & Associates, 9497 Brookline Avenue, Baton Rouge,
LA 70809, rusty@messerfirm.com :

    •    Certification of Counsel Regarding Order Modifying the Automatic Stay to Pursue State
         Court Action (Jackson) [Docket No. 1395]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), : Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
Case 18-12491-CSS   Doc 1405   Filed 08/28/19   Page 2 of 12
Case 18-12491-CSS   Doc 1405   Filed 08/28/19   Page 3 of 12



                       Exhibit A
                                                                       Case 18-12491-CSS                        Doc 1405                Filed 08/28/19      Page 4 of 12
                                                                                                                        Exhibit A
                                                                                                         In re: Promise Healthcare Group LLC, et al.
                                                                                                                  Served as set forth below

                            DESCRIPTION                                        NAME                                          ADDRESS                        FAX                    EMAIL            METHOD OF SERVICE
                                                                                                       Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                       1301 Avenue of the Americas
                                                                                                       Floor 42                                                   andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                                 Arent Fox LLP                              New York NY 10019                                          beth.brownstein@arentfox.com   Email
                                                                                                       Attn: Robert M. Hirsh
                                                                                                       1301 Avenue of the Americas
                                                                                                       Floor 42
Counsel to Medline Industries, Inc.                         Arent Fox LLP                              New York NY 10019                                          robert.hirsh@arentfox.com      Email
                                                                                                       Attn: Ralph Ascher, Esquire
                                                                                                       11022 Acaia Parkway
                                                                                                       Suite D
Counsel to Southland Management Group, Inc.                 Ascher & Associates, P.C.                  Garden Grove CA 92840                                      ralphascher@aol.com            Email
                                                            Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE      1738 Bass Road
GE Capital Information Technology Solutions                 Capital Information                        Macon GA 31210                                                                            First Class Mail
                                                            Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE      P.O. Box 13708
GE Capital Information Technology Solutions                 Capital Information                        Macon GA 31208-3708                                                                       First Class Mail
                                                                                                       Attn: David M. Powlen & Kevin G. Collins
                                                                                                       1000 N. West Street
                                                                                                       Suite 1500                                                 david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                    Barnes & Thornburg LLP                     Wilmington DE 19801                                        kevin.collins@btlaw.com        Email
                                                                                                       Attn: Daniel I. Barness
                                                                                                       11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                         2nd Floor
Inc.                                                        Barness & Barness LLP                      Los Angeles CA 90064                                       Daniel@BarnessLaw.com          Email
                                                                                                       Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                                       Flasser
                                                                                                       600 N. King Street                                         jalberto@bayardlaw.com
                                                                                                       Suite 400                                                  efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                            Bayard, P.A.                               Wilmington DE 19801                                        gflasser@bayardlaw.com         Email
                                                                                                       Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                       222 Delaware Avenue
                                                                                                       Suite 801                                                  jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc.          Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                        kcapuzzi@beneschlaw.com        Email
                                                                                                       Attn: Lara S. Martin, Esq.
                                                                                                       Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.                   Bernstein-Burkley, P.C.                    Pittsburgh PA 15219                                        lmartin@bernsteinlaw.com       Email
Counsel to Bio-Medical Applications of Louisiana, LLC                                                  Attn: David M. Klauder
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                    1204 N. King Street
Northwest Louisiana                                         Bielli & Klauder, LLC                      Wilmington DE 19801                                        dklauder@bk-legal.com          Email
                                                                                                       Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                   One South Broad Street, Suite 1600
Mobilex                                                     Bovarnick and Associates, LLC              Philadelphia PA 19107                                      RBovarnick@rbovarnick.com      Email




           In re , et al.
           Case No.                                                                                                      Page 1 of 9
                                                                     Case 18-12491-CSS                       Doc 1405                Filed 08/28/19    Page 5 of 12
                                                                                                                     Exhibit A
                                                                                                      In re: Promise Healthcare Group LLC, et al.
                                                                                                               Served as set forth below

                            DESCRIPTION                                     NAME                                             ADDRESS                   FAX                    EMAIL                 METHOD OF SERVICE

                                                                                                      Attn: Joseph P. Titone
                                                                                                      P.O. Box 3197
                                                                                                      23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc.            Breazeale, Sachse & Wilson, LLP             Baton Rouge LA 70801                                   joseph.titone@bswllp.com            Email
                                                                                                      Attn: Pamela K. Webster, Esq.
                                                                                                      1000 Wilshire Boulevard
                                                                                                      Suite 1500
Interested Party (Case No. 18-12492)                      Buchalter, A Professional Corporation       Los Angeles CA 90017                                   pwebster@buchalter.com              Email
                                                                                                      Attn: Mary F. Caloway, Esquire
                                                                                                      919 N. Market Street
                                                                                                      Suite 1500
Counsel to Nautilus Insurance Company                     Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                    mary.caloway@bipc.com               Email
                                                                                                      Attn: J. Cory Falgowski, Esquire
                                                                                                      1201 N. Market Street
                                                                                                      Suite 1407
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Wilmington DE 19801                                    jfalgowski@burr.com                 Email
                                                                                                      Attn: Patrick Warfield, Esquire
                                                                                                      222 Second Avenue South
                                                                                                      Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Nashville TN 37201                                     pwarfield@burr.com                  Email
                                                                                                      Attn: Kenneth K. Wang
                                                                                                      300 S. Spring Street
                                                                                                      No. 1702
Counsel to California Dept. of Health Care Services       California Office of the Attorney General   Los Angeles CA 90013                                   kenneth.wanh@doj.ca.gov             Email
                                                                                                      ATTN: TYRONZA WALTON
                                                                                                      7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                      DUBLIN OH 43017                                        Tyronza.Walton@cardinalhealth.com   Email
                                                                                                      Attn: Jeffrey C. Wisler
                                                                                                      The Brandywine Building
                                                                                                      1000 West Street, Suite 1400
Counsel to Credit Value Partners, L.P.                    Connolly Gallagher LLP                      Wilmington DE 19801                                    jwisler@connollygallagher.com       Email
                                                                                                      Attn: Alexandre I. Cornelius, Esq. and Summer
                                                                                                      Saad, Esq.
                                                                                                      1299 Ocean Avenue
                                                                                                      Suite 450                                              acornelius@costell-law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp                Santa Monica CA 90401                                  ssaad@costell-law.com               Email
                                                                                                      Attn: Joseph Grey, Esquire
                                                                                                      1105 North Market Street
                                                                                                      Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                          Wilmington DE 19801                                    jgrey@crosslaw.com                  Email
                                                                                                      Attn: Brian E. Greer, Esq.
                                                                                                      Three Bryant Park
                                                                                                      1095 Avenue of the Americas
Counsel to Select Medical Corporation                     DECHERT LLP                                 New York NY 10036-6797                                 brian.greer@dechert.com             Email




           In re , et al.
           Case No.                                                                                                   Page 2 of 9
                                                       Case 18-12491-CSS                     Doc 1405                Filed 08/28/19             Page 6 of 12
                                                                                                     Exhibit A
                                                                                      In re: Promise Healthcare Group LLC, et al.
                                                                                               Served as set forth below

                            DESCRIPTION                           NAME                                       ADDRESS                             FAX                         EMAIL           METHOD OF SERVICE
                                                                                      Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott,
                                                                                      Esq.
                                                                                      Cira Centre
                                                                                      2929 Arch Street                                                     stephen.leitzell@dechert.com
Counsel to Select Medical Corporation        DECHERT LLP                              Philadelphia PA 19104-2808                                           jonathan.stott@dechert.com     Email
                                                                                      Attn: Bankruptcy Department
                                                                                      Carvel State Office Building
                                                                                      820 North French Street , 6th Floor
Delaware Attorney General                    Delaware Attorney General                Wilmington DE 19801                                                  attorney.general@state.de.us   Email
                                                                                      Attn: Zillah Frampton
                                                                                      820 North French Street
Delaware Division of Revenue                 Delaware Division of Revenue             Wilmington DE 19801                                                  fasnotify@state.de.us          Email
                                                                                      Corporations Franchise Tax
                                                                                      P.O. Box 898
Delaware Secretary of State                  Delaware Secretary of State              Dover DE 19903                                                       dosdoc_ftax@state.de.us        Email
                                                                                      Attn: Bankruptcy Department
                                                                                      820 Silver Lake Boulevard
                                                                                      Suite 100
Delaware State Treasury                      Delaware State Treasury                  Dover DE 19904                                                       statetreasurer@state.de.us     Email
                                                                                      Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                      Edelman
                                                                                      1201 N. Market Street
                                                                                      Suite 2100                                                           stuart.brown@dlapiper.com
Counsel to Debtors                           DLA Piper LLP (US)                       Wilmington DE 19801                                                  kaitlin.edelman@dlapiper.com   Email
                                                                                      Attn: Amish R. Doshi, Esq.
                                                                                      1979 Marcus Avenue
                                                                                      Suite 210E
Counsel to Oracle America, Inc.              Doshi Legal Group, P.C.                  Lake Success NY 11042                                                amish@doshilegal.com           Email
                                                                                      Attn: Allen A. Etish, Esquire
                                                                                      20 Brace Road
                                                                                      Suite 400
Counsel to PMA Insurance Group               Earp Cohn P.C.                           Cherry Hill NJ 08034                                                 aetish@earpcohn.com            Email
                                                                                      Attn: Christopher F. Graham, Esquire and Sarah
                                                                                      Morrissey, Esquire
                                                                                      10 Bank Street
                                                                                      Suite 700                                                            cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                       Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                                                smorrissey@eckertseamans.com   Email
                                                                                      Attn: Tara L. Lattomus, Esquire
                                                                                      222 Delaware Avenue
                                                                                      7th Floor                                                            tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                       Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                                                  boneill@eckertseamans.com      Email
                                                                                      ATTN: WILLIAM PALLEY
                                             Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors           Inc.                                     CHATSWORTH CA 91311                                                                                 First Class Mail
                                                                                      Attn: Bankruptcy Department
                                                                                      1650 Arch Street
Environmental Protection Agency - Region 3   Environmental Protection Agency          Philadelphia PA 19103-2029                            215-814-5103                                  Fax and First Class Mail




           In re , et al.
           Case No.                                                                                   Page 3 of 9
                                                                     Case 18-12491-CSS                    Doc 1405                Filed 08/28/19            Page 7 of 12
                                                                                                                  Exhibit A
                                                                                                   In re: Promise Healthcare Group LLC, et al.
                                                                                                            Served as set forth below

                            DESCRIPTION                                      NAME                                        ADDRESS                             FAX                        EMAIL                        METHOD OF SERVICE
                                                                                                   ATTN: ERIC S. WENZEL
                                                                                                   219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                        Freedom Medical, Inc.                    EXTON PA 19341                                                      ewenzel@freedommedical.com              Email
                                                                                                   Attn: Andrew Hinkelman, Jennifer Byrne and
                                                                                                   Christopher Goff
                                                                                                   214 North Tryon Street                                              andrew.hinkelman@fticonsulting.com
                                                                                                   Suite 1900                                                          jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                           FTI Consulting                           Charlotte NC 28202                                                  christopher.goff@fticonsulting.com      Email
                                                                                                   Attn: Craig B. Garner, Esq.
                                                                                                   13274 Fiji Way
                                                                                                   Suite 250
Counsel to Efficient Management Resource Systems, Inc..   Garner Health Law Corporation            Marina del Rey CA 90292                                             craig@garnerhealth.com                  Email
                                                                                                   Attn: Suzanne E. Rand-Lewis
                                                                                                   5990 Sepulveda Blvd. #630                                           srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                   Gary Rand & Suzanne E. Rand-Lewis PLCS   Sherman Oaks CA 91411                                               grand@randandrand-lewisplcs.com         Email
                                                                                                   Attn: Natasha Songonuga
                                                                                                   300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                     Suite 1015
Ombudsman                                                 Gibbons P.C.                             Wilmington DE 19801-1671                                            nsongonuga@gibbonslaw.com               Email

Counsel to Bio-Medical Applications of Louisiana, LLC                                              Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                40 Wall Street, 37th Floor                                          ahalperin@halperinlaw.net
Northwest Louisiana                                       Halperin Battaglia Benzija, LLP          New York NY 10005                                                   dcohen@halperinlaw.net                  Email
                                                                                                   ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                   CARNEY, ESQ.
                                                                                                   C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                          Heb Ababa, Ronaldoe Gutierrez, and       14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                        Yolanda Penney                           CHINO HILLS CA 91709                                                jantonelli@antonellilaw.com             Email
                                                                                                   Attn: Daniel K. Hogan, Esq.
                                                                                                   1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.             Hogan♦McDaniel                           Wilmington DE 19806                                                 dkhogan@dkhogan.com                     Email
                                                                                                   Attn: Marie-Josee Dube
                                                                                                   275 Viger East
Counsel to IBM Credit LLC                                 IBM Corporation                          Montreal QB H2X 3R7 Canada                                          mjdube@ca.ibm.com                       Email
                                                                                                   Attn: Paul Wearing
                                                                                                   Special Handling Group
                                                                                                   7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)             IBM Credit LLC                           Smyrna GA 30082                                                                                             First Class Mail
                                                                                                   Centralized Insolvency Operation
                                                                                                   2970 Market Street
                                                                                                   Mail Stop 5 Q30 133
IRS Insolvency Section                                    Internal Revenue Service                 Philadelphia PA 19104-5016                           855‐235‐6787                                           Fax
                                                                                                   Centralized Insolvency Operation
                                                                                                   P.O. Box 7346
IRS Insolvency Section                                    Internal Revenue Service                 Philadelphia PA 19101-7346                           267-941-1015                                           Fax and First Class Mail




           In re , et al.
           Case No.                                                                                                Page 4 of 9
                                                                        Case 18-12491-CSS                      Doc 1405                Filed 08/28/19         Page 8 of 12
                                                                                                                       Exhibit A
                                                                                                        In re: Promise Healthcare Group LLC, et al.
                                                                                                                 Served as set forth below

                            DESCRIPTION                                         NAME                                          ADDRESS                         FAX                    EMAIL                METHOD OF SERVICE
                                                                                                        Attn: Jay L. Welford
                                                                                                        27777 Franklin Road
                                                                                                        Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.    Jaffe Raitt Heuer & Weiss, P.C.             Southfield MI 48034-8214                                    jwelford@jaffelaw.com              Email
                                                                                                        Attn: David S. Rubin
                                                                                                        445 N. Boulevard, Suite 300
                                                                                                        P.O. Box 2997
Counsel to Rouge General Medical Center                     Kantrow Spaht Weaver and Blitzer (APLC)     Baton Rouge LA 70821-2997                                   david@kswb.com                     Email
                                                                                                        Attn: Kenneth J. Ottaviano and Geoffrey M. King
                                                                                                        525 W. Monroe Street                                        kenneth.ottaviano@kattenlaw.com
Counsel to Credit Value Partners, L.P.                      Katten Muchin Rosenman LLP                  Chicago IL 60661                                            geoff.king@kattenlaw.com           Email
                                                                                                        Attn: Domenic E. Pacitti, Esq.
                                                                                                        919 Market Street
                                                                                                        Suite 1000
Counsel to City National Bank of Florida                    Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                                    dpacitti@klehr.com                 Email
                                                                                                        Attn: Morton R. Branzburg, Esq.
                                                                                                        1835 Market Street
                                                                                                        Suite 1400
Counsel to City National Bank of Florida                    Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                       mbranzburg@klehr.com               Email
                                                                                                        Attn: Hallie D. Hannah, Esq.
                                                                                                        100 Pacifica
Counsel to Creditor Harbor Pointe Air Conditioning &                                                    Suite 370
Control Systems, Inc.                                       Law Office of Mitchell B. Hannah            Irvine CA 92618                                             hallie@hannahlaw.com               Email
                                                                                                        Attn: Guy R. Bayley, Esq.
                                                                                                        547 S. Marengo Avenue
Counsel to Coastline Anesthesia and Pain Medical Group      Law Offices of Guy R. Bayley                Pasadena CA 91101                                           bayleyco@me.com                    Email
                                                                                                        Attn: Gary E. Klausner, Esq.
                                                                                                        10250 Constellation Boulevard
                                                                                                        Suite 1700
Counsel to AGF Investment Fund 5, LLC                       Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                        GEK@lnbyb.com                      Email
                                                                                                        Attn: Elizabeth Weller
                                                                                                        2777 N. Stemmons Freeway
                                                                                                        Suite 1000
Counsel to Dallas County                                    Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                             dallas.bankruptcy@publicans.com    Email
                                                                                                        Attn: President or General Counsel
                                                                                                        P.O. Box 3064
Counsel to Harris County                                    Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                       houston_bankruptcy@publicans.com   Email
                                                                                                        Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                        Esq.
                                                                                                        405 N. King Street
                                                                                                        8th Floor                                                   mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                   Wilmington DE 19801                                         kbuck@mccarter.com                 Email
                                                                                                        Attn: William P. Smith, James W. Kapp and Megan
                                                                                                        Preusker
                                                                                                        444 West Lake Street                                        wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                 Suite 4000                                                  jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                   Chicago IL 60606                                            mpreusker@mwe.com                  Email




           In re , et al.
           Case No.                                                                                                     Page 5 of 9
                                                                    Case 18-12491-CSS                      Doc 1405                Filed 08/28/19          Page 9 of 12
                                                                                                                   Exhibit A
                                                                                                    In re: Promise Healthcare Group LLC, et al.
                                                                                                             Served as set forth below

                            DESCRIPTION                                     NAME                                           ADDRESS                          FAX                         EMAIL               METHOD OF SERVICE
                                                                                                    Attn: Art Gambill
                                                                                                    Promenade
                                                                                                    1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility         McGuireWoods LLP                           Atlanta GA 30309-3534                                             agambill@mcguirewoods.com       Email
                                                                                                    Attn: Brian I. Swett and Alexandra Shipley
                                                                                                    77 West Wacker Drive
                                                                                                    Suite 4100                                                        bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association        McGuirewoods LLP                           Chicago IL 60601-1818                                             ashipley@mcquirewoods.com       Email
                                                                                                    Attn: Sheryl L. Moreau
                                                                                                    Bankruptcy Unit
                                                                                                    P.O. Box 475
Counsel to Department of Revenue                         Missouri Department of Revenue             Jefferson City MO 65105-0475                                                                      First Class Mail
                                                                                                    Attn: Brett D. Fallon, Esq.
                                                                                                    500 Delaware Avenue, Suite 1500
                                                                                                    P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                    Morris James LLP                           Wilmington DE 19899-2306                                          bfallon@morrisjames.com         Email

                                                                                                   Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                   1201 N. Market St.
                                                                                                   16th Floor                                                         aremming@mnat.com
Counsel for Concordia Bank & Trust Company               Morris, Nichols, Arsht & Tunnell LLP      Wilmington DE 19899-1347                                           jbarsalona@mnat.com             Email
                                                                                                   ATTN: JERRY CARPENTER
                                                                                                   4721 MORRISON DRIVE
                                                         Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                       Inc.                                      MOBILE AL 36609                                     251-461-3193                                   Fax
                                                                                                   Attn: Timothy M. Swanson
                                                                                                   1400 16th Street
                                                                                                   Sixth Floor
Counsel to DaVita, Inc.                                  Moye White LLP                            Denver CO 80202                                                    tim.swanson@moyewhite.com       Email
                                                                                                   Attn: Benjamin Hackman
                                                                                                   J. Caleb Boggs Federal Building
                                                                                                   844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware               Office of the United States Trustee       Wilmington DE 19801                                                benjamin.a.hackman@usdoj.gov    Email
                                                                                                   Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                                   Michael R. Maizel, Esq.                                            jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                     230 Park Avenue                                                    ryan@otterbourg.com
Ombudsman                                                Otterbourg P.C.                           New York NY 10169                                                  mmaizel@otterbourg.com          Email
                                                                                                   Attn: Jeffrey N. Pomerantz, Esq., Bradford J.
                                                                                                   Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                   919 N. Market Street                                               jpomerantz@pszjlaw.com
                                                                                                   17th Floor                                                         bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP         Wilmington DE 19801                                                crobinson@pszjlaw.com           Email
                                                                                                   Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School  Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
District and Wichita County                              L.L.P.                                    Wichita Falls TX 76307                                             jbaer@pbfcm.com                 Email
                                                                                                   Attn: Jeremy R. Johnson
                                                                                                   600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                    Polsinelli PC                             New York NY 10016                                                  jeremy.johnson@polsinelli.com   Email



           In re , et al.
           Case No.                                                                                                 Page 6 of 9
                                                                    Case 18-12491-CSS                   Doc 1405                Filed 08/28/19          Page 10 of 12
                                                                                                                 Exhibit A
                                                                                                  In re: Promise Healthcare Group LLC, et al.
                                                                                                           Served as set forth below

                            DESCRIPTION                                      NAME                                       ADDRESS                          FAX                     EMAIL                   METHOD OF SERVICE
                                                                                                  Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                  222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                     Polsinelli PC                           Wilmington DE 19801                                          bdolphin@polsinelli.com                Email
                                                                                                  Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                  1313 North Market Street, Sixth Floor
                                                                                                  P.O. Box 951                                                 jryan@potteranderson.com
Counsel to LADMC, LLC                                     Potter Anderson & Corroon LLP           Wilmington DE 19899                                          rmcneill@potteranderson.com            Email
                                                                                                  Attn: Jessica Berman
                                                                                                  830 Third Avenue
                                                                                                  9th Floor                                                    promisehealthcareteam@primeclerk.com
Claims Agent                                              Prime Clerk LLC                         New York NY 10022                                            serviceqa@primeclerk.com               Email
                                                                                                  Attn: Phillip G. Vermont
                                                                                                  500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                        Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP         Pleasanton CA 94588                                          pvermont@randicklaw.com                Email
                                                                                                  Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                  Queroli
                                                                                                  One Rodney Square                                            knight@rlf.com
                                                                                                  920 North King Street                                        steele@rlf.com
Counsel to Wells Fargo Bank, National Association         Richards, Layton & Finger, P.A.         Wilmington DE 19801                                          queroli@rlf.com                        Email
                                                                                                  Attn: Lucian B. Murley, Esquire
                                                                                                  1201 North Market Street, Suite 2300
                                                                                                  P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.            Saul Ewing Arnstein & Lehr LLP          Wilmington DE 19899                                          luke.murley@saul.com                   Email
                                                                                                  Attn: Rose Cherson
                                                                                                  919 Third Avenue
Counsel to the SWC Landlords                              Schulte Roth & Zabel LLP                New York NY 10022                                            rose.cherson@srz.com                   Email
                                                                                                  Secretary of the Treasury
                                                                                                  100 F Street NE
Securities and Exchange Commission - Headquarters         Securities & Exchange Commission        Washington DC 20549                                          secbankruptcy@sec.gov                  Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Brookfield Place
                                                          Securities & Exchange Commission - NY   200 Vesey Street, Suite 400                                  bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office      Office                                  New York NY 10281-1022                                       nyrobankruptcy@sec.gov                 Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Penn Center
                                                          Securities & Exchange Commission -      1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office      Philadelphia Office                     Philadelphia PA 19103                                        secbankruptcy@sec.gov                  Email
                                                                                                  Attn: Edward H. Tillinghast, III, Esq.
                                                                                                  30 Rockefeller Plaza
Counsel to Spectrum a/k/a Charter Communications, Inc     Sheppard Mullin Richter & Hampton LLP   New York NY 10112                                            etillinghast@sheppardmullin.com        Email
                                                                                                  Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                  Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                  The Legal Center                                             asherman@sillscummis.com
                                                                                                  One Riverfont Plaza                                          bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors Sills Cummis & Gross P.C.                Newark NJ 07102                                              rbrennan@sillscummis.com               Email




           In re , et al.
           Case No.                                                                                               Page 7 of 9
                                                                  Case 18-12491-CSS                       Doc 1405                Filed 08/28/19           Page 11 of 12
                                                                                                                   Exhibit A
                                                                                                    In re: Promise Healthcare Group LLC, et al.
                                                                                                             Served as set forth below

                            DESCRIPTION                                    NAME                                          ADDRESS                             FAX                        EMAIL               METHOD OF SERVICE
                                                                                                    Attn: Alison M. Keefe
                                                                                                    One Rodney Square
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                P.O. Box 636
Mobilex                                                  Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19899-0636                                           allie.keefe@skadden.com        Email
                                                                                                    Attn: Lisa Hatfield
                                                                                                    500 Creek View Road
                                                                                                    Suite 304
Counsel to Webb Shade Memorial Fund                      Stern & Eisenberg Mid-Atlantic, PC         Newark DE 19711                                                    lhatfield@sterneisenberg.com   Email
                                                                                                    Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                    919 North Market Street
                                                                                                    Suite 1300                                                         jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.               Stevens & Lee, P.C.                        Wilmington DE 19801                                                ebc@stevenslee.com             Email
                                                                                                    Attn: Robert Lapowsky
                                                                                                    620 Freedom Business Center
                                                                                                    Suite 200
Counsel to Healthcare Services Group, Inc.               Stevens & Lee, P.C.                        King of Prussia PA 19406                                           rl@stevenslee.com              Email

                                                                                                    Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                    301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                                P. O. Box 2348                                                     dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek               Stewart Robbins & Brown LLC                Baton Rouge LA 70821-2348                                          bbrown@stewartrobbins.com      Email
                                                                                                    ATTN: BRENDAN BAKIR
                                                                                                    18000 STUDEBAKER ROAD
                                                                                                    SUITE 700
Top 30 Largest Unsecured Creditors                       Surgical Program Development               CERRITOS CA 90703                                   310-861-5001                                  Fax
                                                                                                    Attn: J. Casey Roy. Assistant Attorney General
                                                                                                    Bankruptcy & Collections Division
Counsel to the Texas Health and Human Services                                                      P.O. Box 12548- MC 008
Commission                                               Texas Attorney General’s Office            Austin TX 78711-2548                                               casey.roy@oag.texas.gov        Email
                                                                                                    Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                    824 N. Market Street
                                                                                                    Suite 810                                                          leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                      The Rosner Law Group LLC                   Wilmington DE 19801                                                gibson@teamrosner.com          Email
                                                                                                    Attn: Dan McAllister
                                                                                                    Bankruptcy Desk
Counsel for The San Diego County Treasurer-Tax Collector                                            1600 Pacific Highway, Room 162
of California                                            Treasurer-Tax Collector                    San Diego CA 92101                                  619-685-2589                                  Fax
                                                                                                    Attn: Danielle A. Pham
                                                                                                    1100 L Street, NW
                                                                                                    Room 7106
Counsel to the United States                             U.S. Department of Justice                 Washington DC 20005                                                danielle.pham@usdoj.gov        Email
                                                                                                    Attn: General Counsel
                                                                                                    950 Pennsylvania Avenue, NW
United States Department of Justice                      U.S. Department of Justice                 Washington DC 20530-0001                                                                          First Class Mail




           In re , et al.
           Case No.                                                                                                 Page 8 of 9
                                                      Case 18-12491-CSS                    Doc 1405                Filed 08/28/19            Page 12 of 12
                                                                                                    Exhibit A
                                                                                     In re: Promise Healthcare Group LLC, et al.
                                                                                              Served as set forth below

                            DESCRIPTION                         NAME                                        ADDRESS                           FAX                     EMAIL            METHOD OF SERVICE
                                                                                     Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                     Shapiro and Danielle A. Pham
                                                                                     P.O. Box 875
                                                                                     Ben Franklin Station                                           danielle.pham@usdoj.gov
Counsel to the United States                U.S. Department of Justice               Washington DC 20044-0875                                       seth.shapiro@usdoj.gov          Email
                                                                                     Attn: Charles Oberly
                                                                                     c/o Ellen Slights
                                                                                     1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware      US Attorney for Delaware                 Wilmington DE 19899-2046                                       usade.ecfbankruptcy@usdoj.gov   Email
                                                                                     Attn: Gary F. Torrell, Esq.
                                                                                     1888 Century Park East
                                                                                     Suite 1100
Counsel to LADMC, LLC                       Valensi Rose, PLC                        Los Angeles CA 90067                                           gft@vrmlaw.com                  Email
                                                                                     Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                     Esquire
                                                                                     Nashville City Center
                                                                                     511 Union Street, Suite 2700                                   david.lemke@wallerlaw.com
Counsel to Ally Bank                        Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                             melissa.jones@wallerlaw.com     Email
                                                                                     Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                     and Tyler Layne                                                john.tishler@wallerlaw.com
                                                                                     511 Union Street                                               katie.stenberg@wallerlaw.com
                                                                                     Suite 2700                                                     blake.roth@wallerlaw.com
Counsel to Debtors                          Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                             Tyler.Layne@wallerlaw.com       Email
                                                                                     Attn: Specialty Finance Loan Portfolio Manager
                                                                                     2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association      Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                          First Class Mail

                                                                                     Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                     2312 S MacArthur Dr.
                                                                                     P.O. Box 13199
Counsel to Concordia Bank & Trust Company   Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                       steve@wheelis-rozanski.com      Email
                                                                                     Attn: Christopher M. Samis
                                                                                     The Renaissance Centre
                                                                                     405 North King Street, Suite 500
Counsel to the SWC Landlords                Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                            csamis@wtplaw.com               Email
                                                                                     Attn: William A. Catlett
                                                                                     Dill Bamvakais Building
                                                                                     9939 Gravois Road
Counsel to William A. Catlett, L.L.C.       William A. Catlett, L.L.C.               St. Louis MO 63123                                             william@catlett.biz             Email
                                                                                     ATTN: PETE HARTLEY
                                            Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors          Medcentris                               HAMMOND LA 70403                                                                               First Class Mail
                                                                                     Attn: Robert S. Brady and Sean T. Greecher
                                                                                     Rodney Square                                                  bankfilings@ycst.com
                                                                                     1000 North King Street                                         rbrady@ycst.com
Counsel to Select Medical Corporation       Young Conaway Stargatt & Taylor, LLP     Wilmington DE 19801                                            sgreecher@ycst.com              Email




           In re , et al.
           Case No.                                                                                  Page 9 of 9
